                      IN TIIE UNITED STATES DISTRICT COURT
                  FOR TIIE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DMSION
                                   S:18-CR-235-D



UNITED STATES OF AMERICA                      )
                                              )
                 v.                           )                 ORDER
                                              )
SHAQUANDRA MCALLISTER,                        )
                                              )
                          Defendant.          )


       On June 1, 2020, Shaquandra McAllister filed a motion for recommendation for residential

reentry center placement [D.E. 374]. The Bureau of Prisons ("BOP") gets to decide whether

McAllister will serve her imprisonment in a residential reentry center. See 18 U.S.C. §§ 3621(b),

3624(c). IfMcAilister is not satisfied with the BOP' s decision, McAllister may seekjudicial review.

       In sum, McAllister's motion for recommendation for nine to twelve months residential

reentry center placement [D.E. 374] is DENIED without prejudice.

       SO ORDERED. This _±_day of August 2020.




                                                     J~S~D~~Rill
                                                     United States District Judge




           Case 5:18-cr-00235-D Document 381 Filed 08/04/20 Page 1 of 1
